Citation Nr: 0940012	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-25 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial increased rating for 
degenerative disc disease with L4-5 radiculopathy with 
chronic low back pain (low back disability), currently 
evaluated as 20 percent disabling.

2.  Entitlement to an initial increased rating for impaired 
sensation, left lower extremity, currently evaluated as 10 
percent disabling.


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Veteran requested a travel Board hearing in his August 
2006 substantive appeal.  The Veteran failed to appear at the 
scheduled travel Board hearing in November 2008 at the RO in 
Oakland, California.  In March 2008, the Veteran's 
representative submitted a notice of withdrawal of service as 
representative and included the Veteran's last known address.  
The September 2008 travel Board notification letter was sent 
to the Veteran in the care of his former representative, 
rather than to the Veteran's last known address.

In January 2009, the Board remanded the case for the RO to 
provide notice to the Veteran of a travel Board hearing at 
his last known address as submitted by his former 
representative.  The RO sent a letter to the Veteran in June 
2009 to his last known address informing him that a travel 
Board hearing had been scheduled for July 2009.  The Veteran 
never responded to the RO and failed to appear for the July 
2009 hearing.  As a result, no further attempts to schedule a 
hearing for the Veteran are necessary.  38 C.F.R. § 20.704 
(2009).  Accordingly, the Board finds that the RO complied 
with its January 2009 remand instructions permitting a 
decision to be rendered on the substance of the appeal.  
Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  There is no evidence that the Veteran's low back 
disability has resulted in severe loss of range of motion of 
the lumbar spine; forward flexion of the thoracolumbar spine 
limited to 30 degrees or less; favorable ankylosis of the 
entire thoracolumbar spine; severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or abnormal mobility on forced motion; severe symptoms 
of intervertebral disc syndrome with recurring attacks with 
intermittent relief; or, incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least four weeks during the past year.

2.  The Veteran's impaired sensation of the left lower 
extremity has not been manifested by moderate, incomplete 
paralysis of the left lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for a low back disability have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292 
(2002), 5289, 5292, 5293, 5295 (2003); 5235-5243 (2009).

2.  The criteria for an initial rating in excess of 10 
percent for impaired sensation of the left lower extremity 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.123, 4.124, 4.214a, Diagnostic 
Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App.  183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353-56 (Apr. 30, 2008).

Further, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, upon receipt of an application for a 
service-connection claim, VA is required to review the 
evidence presented with the claim and to provide the claimant 
with notice of what evidence not previously provided will 
help substantiate his/her claim.  See also 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009).  Specifically, VA must notify the claimant of what is 
required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

As to the claims for a higher initial evaluation for a low 
back disability and impaired sensation of the left lower 
extremity, the Board notes that the Veteran is challenging 
the initial evaluation assigned following the grant of 
service connection.  In Dingess, supra, the Court held that 
in cases where service connection has been granted and an 
initial disability rating has been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering § 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Id, at 490-91; Also see Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient (i.e., the May 2003 38 U.S.C.A. § 5103(a) 
notice letter provided the Veteran prior to the rating 
decision), VA's duty to notify in this case has been 
satisfied.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records and an opinion from his private physician are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the Veteran's claim.  The Veteran has not 
identified any other relevant evidence that is necessary for 
an equitable disposition of the appeal.

A VA examination with respect to the issues on appeal was 
also obtained in October 2004.  38 C.F.R. § 3.159(c)(4) 
(2009).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA examination obtained in this case is adequate, as 
it is predicated on a review of the claims file and all 
pertinent evidence of record, and fully addresses the rating 
criteria that are relevant to rating the disabilities in this 
case.  Thus, there is adequate medical evidence of record to 
make a determination in this case.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c)(4) (2009). 

Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Staged ratings are appropriate for a higher initial 
evaluation when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings for each 
distinct time period.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. 
§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and functional loss with respect to all 
these elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, 
etc.); (b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); (c) Weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.); (d) Excess fatigability; (e) Incoordination, 
impaired ability to execute skilled movements smoothly; (f) 
Pain on movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the spine is considered a major joint.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Traumatic 
arthritis is rated using Diagnostic Code 5010, which directs 
that the evaluation of arthritis be conducted under 
Diagnostic Code 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  In the absence of limitation 
of motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under Diagnostic Code 
5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

I.  Low Back Disability

The Veteran filed an informal claim for service connection 
for residuals of a back injury in June 2002.  In December 
2004, the Veteran's claim was granted and a 20 percent rating 
was assigned with an effective date of September 10, 2002.  
In a subsequent rating decision in May 2005, the Veteran's 
claim for an earlier effective date of June 12, 2002, was 
granted.  A discussion of the Veteran's impaired sensation of 
his left lower extremity is contained in a separate section 
of this decision.

The Board notes that the schedular criteria for rating the 
spine have been amended twice during the pendency of the 
Veteran's appeal.

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, the Veteran was rated using the 
following criteria:

Severe...................................
..........40 
Moderate.................................
........20 
Slight...................................
............10

The Board notes that the rating schedule does not define the 
terms "mild," "moderate," or "severe."  Therefore, the 
Board must evaluate the evidence of record and reach a 
decision that is equitable and just.  See 38 C.F.R. § 4.6 
(2009)

Although the criteria under Diagnostic Code 5292 were less 
defined than the current criteria and numerical ranges of 
motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations 
discussed below.  In adopting specific ranges of motion to 
define what is normal, VA stated that the ranges of motion 
were based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometry.  See supplementary 
information, 67 Fed. Reg. 56, 509 (Sept. 4, 2002).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295, which pertained to lumbosacral strain, 
evaluations were assigned as follows: 

Severe; with listing of the whole spine 
to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motion. ...................40

With muscle spasm on extreme forward 
bending, 
loss of lateral spine motion, unilateral, 
in standing 
position.......................................................20

With characteristic pain on 
motion.......................10

With slight subjective symptoms 
only....................0

Under Diagnostic Code 5285, ratings were provided for a 
demonstrable deformity of a vertebral body.  Diagnostic Codes 
5286 and 5289 provided ratings for complete bony fixation 
(ankylosis) of the spine.  As to rating the Veteran under the 
criteria for ankylosis, it is noted that ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Colayong v. West, 12 Vet. 
App. 524 (1999).

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief.................................60

Severe; recurring attacks, with 
intermittent relief........40

Moderate; recurring 
attacks..................................
........20

Mild.....................................
.........................................
.10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulation defines an incapacitating episode as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome  that required bed rest prescribed by a physician 
and treatment by a physician.  38 C.F.R. § 4.71a.

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  These revised regulations set 
forth a General Rating Formula for Diseases and Injuries of 
the Spine which noted that back disability is evaluated 
under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes under diagnostic codes 5235 
to 5243 as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease

Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
Spine......................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2009)

The criteria for rating intervertebral disc syndrome under 
Diagnostic Code 5293 that became effective on September 23, 
2002, contained a note defining incapacitating episodes and 
chronic orthopedic and neurologic manifestations.  The 
Federal Register version setting forth the final rule 
indicates that the three notes following the version of 
Diagnostic Code 5293 that became effective on September 23, 
2002, were deleted when intervertebral disc syndrome was 
reclassified as Diagnostic Code 5243 in the criteria that 
became effective on September 26, 2003.  This was apparently 
inadvertent and has now been corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004), a final correction that was 
made effective September 26, 2003.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. Normal combined range of motion of the thoracolumbar 
spine is 240 degrees. Normal ranges of motion for each 
component of spinal motion provided are the maximum usable 
for calculating the combined range of motion.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 2.


The Veteran submitted a May 2004 opinion from his private 
physician, Dr. R.B., who opined that the Veteran's military 
service contributed to his back disability but did not 
contain a report of a physical examination.  As a result, a 
VA examination was conducted in October 2004.  On review of 
the evidence of record, the Board finds that the Veteran's 
low back disability is appropriately evaluated as 20 percent 
disabling during the entire appeal time period.  

At his October 2004 VA examination, the Veteran reported that 
he had epidural injections twice in both 2002 and 2003.  On 
examination, he demonstrated forward flexion to 60 degrees 
with pain and kyphosis, backward extension was to 15 degrees 
with pain, bilateral lateral bending was to 20 degrees with 
pain, and rotation motions of the trunk were 60 degrees each 
with pain.  An x-ray report dated in September 2004 indicated 
disk space narrowing predominately at L3-L4 with associated 
vacuum phenomenon, and disk space narrowing also at L2-L3.  
As severe limitation of motion has not been demonstrated, the 
Board finds that the evidence does not support the assignment 
of a higher (40 percent) disability rating under Diagnostic 
Codes 5292.  Additionally, the evidence fails to establish 
that the Veteran's lumbar spine disability has resulted in 
limitation of forward flexion of the thoracolumbar spine to 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine, thus an increased rating under the 
General Rating Formula for Diseases and Injuries of the Spine 
is likewise not warranted.
 
The October 2004 VA examination did not indicate a 
demonstrable deformity of a vertebral body.  As a result, 
Diagnostic Code 5285 is inapplicable.  Ankylosis was not 
reported, thus Diagnostic Codes 5286 and 5289 are also 
inapplicable.  

Consideration has also been given as to whether a higher 
disability evaluation could be assigned under Diagnostic 
Codes 5293 or 5243, intervertebral disc syndrome.  The 
Veteran reported at his VA examination that he was prescribed 
bed rest for a number of days in May 2003.  It was noted, 
however, that he had not been prescribed bed rest in the last 
12 months.  As there is neither a history of severe recurring 
attacks of intervertebral disc syndrome with intermittent 
relief, or incapacitating episodes shown with a total 
duration of at least four weeks but less than six weeks 
during the appeal period, a higher rating of 40 percent is 
not warranted under Diagnostic Code 5293 or 5243.

Lumbosacral strain with severe lumbosacral strain with a 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritis 
changes or narrowing with irregularity of joint space, or 
some of the above with abnormal mobility on forced motion, 
were not observed.  Therefore, an increased rating under 
Diagnostic Code 5295 for lumbosacral strain is not warranted. 

Further, the Board finds that the medical evidence does not 
reflect objective evidence of pain, instability, or weakness 
greater than that contemplated by the current 20 percent 
rating.  The October 2004 VA examiner noted that the Veteran 
had difficulty doing repetitive bending over or any 
significant heavy lifting.  The Veteran also indicated having 
pain after prolonged standing (more than 45 to 50 minutes), 
and experiencing some aggravation of pain approximately twice 
a month lasting for a day or so.  Even considering the 
effects of pain during use and flare-ups, there is no 
probative evidence demonstrating that the Veteran's low back 
disability is limited to the degree required for a rating in 
excess of 20 percent under the limitation of motion codes.  
38 C.F.R. §§ 4.40, 4.45, 4.59; See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

In summary, for the reasons and bases discussed above, the 
Board concludes that the evidence in this case does not 
support the assignment of a rating in excess of the current 
20 percent disability rating for the entire the appeal 
period.  See 38 U.S.C.A. 
§ 5107(b).

II.  Impaired sensation of the left lower extremity

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis. 38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

Diagnostic Code 8520 pertains to paralysis of the sciatic 
nerve.  A 10 percent rating is assigned for mild incomplete 
paralysis of the sciatic nerve.  A 20 percent rating is 
assigned for moderate incomplete paralysis of the sciatic 
nerve.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.

During his October 2004 VA examination, the Veteran described 
pain radiating into his left lower extremity all the way to 
his toes.  Upon examination, deep tendon reflexes of the 
ankles were two plus on both sides and were symmetrical, left 
knee jerk was two plus, and the right knee was a little less 
brisk and was one plus.  Straight leg raising was negative in 
the sitting position but was positive on the left side at 70 
degrees.  On motor power testing, normal motor strength was 
noted in different motor groups of the lower extremities.  
Calf circumference five inches below the popliteal knee 
crease was 15 inches bilaterally.  No focal muscle atrophy 
was noted.  On sensory examination, the examiner noted a 
slight impairment to light touch in the L4-L5 dermatomes.  
The examiner noted L4-L5 radiculopathy.  Based on the 
evidence, the Board finds that moderate incomplete paralysis 
of the sciatic nerve has not been demonstrated to warrant a 
rating of 20 percent evaluation.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

Finally, the Veteran has not been hospitalized for his 
disabilities; he indicated at the October 2004 examination 
that he had not had any surgeries or hospitalizations as a 
result of his back disability.  He also indicated at that 
time that he was unable to work as cook because it required 
prolonged standing and doing some activities in a slightly 
bent over position which aggravated pain.  However, the 
existing schedular rating is already based upon the average 
impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321 
(b)(1).

In reaching the above conclusions, the Board has not 
overlooked the Veteran's written statements to the RO or 
statements to his VA examiner.  While lay witnesses are 
competent to describe experiences and symptoms that result 
therefrom, because laypersons are not trained in the field of 
medicine, they are not competent to provide medical opinion 
evidence as to the current severity of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, the Veteran's statements addressing the severity 
of the disorder are not probative evidence as to the issues 
on appeal.

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an initial increased rating for degenerative 
disc disease with L4-5 radiculopathy with chronic low back 
pain (low back disability), currently evaluated as 20 percent 
disabling is denied.

Entitlement to an initial increased rating for impaired 
sensation, left lower extremity, currently evaluated as 10 
percent disabling is denied.


____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


